UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7906


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:97-cr-00001-RLV-1; 5:13-cv-00132-
RLV)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Lamont Dudley, Appellant Pro Se.    Robert J. Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sean   Lamont      Dudley      seeks    to        appeal    the     district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive and unauthorized 28 U.S.C. § 2255 (2012) motion and

dismissing it on that basis, as well as its order denying his

motion    for    reconsideration.            The    orders       are     not    appealable

unless    a    circuit       justice    or   judge    issues       a     certificate      of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating        that

reasonable      jurists        would    find       that    the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the     prisoner        must

demonstrate      both    that     the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Dudley has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                             2
              Additionally,         we    construe        Dudley’s     notice      of    appeal

and    informal      brief     as    an     application         to   file    a    second     or

successive § 2255 motion.                 See United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).                 In order to obtain authorization

to    file   a    successive        § 2255    motion,       a    prisoner        must    assert

claims      based    on   either:          (1) newly       discovered       evidence,       not

previously        discoverable        by     due     diligence,        which       would    be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional          error,    no    reasonable        factfinder         would

have found the movant guilty of the offense; or (2) a new rule

of constitutional law, previously unavailable, made retroactive

by the Supreme Court to cases on collateral review.                                28 U.S.C.

§ 2255(h).          Dudley’s       claims    do     not    satisfy     either       of    these

criteria.        Therefore, we deny authorization to file a successive

§ 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented        in    the    materials

before   this       court    and    argument       would     not     aid    the   decisional

process.



                                                                                   DISMISSED




                                              3